 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT
 8                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    IAN CLAIR MACDOWELL,                              No. 2:19-cv-00065-AC
11                       Plaintiff,
12           v.                                         ORDER
13    COMISSIONER OF SOCIAL
      SECURITY,
14
                         Defendant.
15

16          On January 9, 2019, plaintiff, who is represented by counsel, filed a deficient application

17   to proceed in forma pauperis (“IFP”). ECF No. 2. On January 16, 2019, the court gave plaintiff

18   30 days to file an amended IFP application. ECF No. 3. Though plaintiff was cautioned that

19   failure to do so would result in a recommendation of dismissal for failure to prosecute, he did not

20   timely file an amended IFP application. Good cause appearing, IT IS HEREBY ORDERED that

21   plaintiff shall show cause, in writing, within 14 days, why his failure to file an amended IFP

22   application should not result in a recommendation that this case be dismissed for failure to

23   prosecute. The filing of an amended IFP application within this timeframe will serve as cause

24   and will discharge this order. If plaintiff fails to respond, the court will recommend dismissal of

25   his case pursuant to Local Civil Rule 110.

26   DATED: February 19, 2019

27

28
